       Case: 3:20-cv-01073-wmc Document #: 65 Filed: 03/05/21 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

SOCIETY FOR THE PRESERVATION AND
ENCOURAGEMENT OF BARBER SHOP
QUARTET SINGING IN AMERICA, INC.,
AND HARMONY FOUNDATION
INTERNATIONAL, INC.,

                             Plaintiffs,                                 ORDER
       v.
                                                                       20-cv-1073-wmc
GARY PLAAG and CERTAIN UNNAMED
PERSONS ACTING IN CONCERT WITH HIM,

                             Defendants.


       This afternoon, the court held an evidentiary hearing on plaintiffs’ motion for a

preliminary injunction and other pending motions in this case. As discussed in the hearing,

the parties may have until the end of the day on Wednesday, March 10, 2021, to submit

any additional legal argument or authority. The court will also permit, although does not

encourage, the parties to express any evidentiary objections to the affidavits filed in support

of or in opposition to the preliminary injunction motion by March 10 as well.

       By the end of the day on March 15, 2021, the parties are also required to submit

either: (1) a joint proposal from the parties as to the language of any proposed injunction

order, including a proposed communication to be issued jointly by the Society and

Foundation pending final resolution of this case; or (2) separate statements explaining the

parties’ competing proposals. The court will then issue its order sometime during the week

of March 15th. Because the parties were also encouraged to mediate some or all of their

dispute, the court would also consider a request to stay this order, but only if supported by
      Case: 3:20-cv-01073-wmc Document #: 65 Filed: 03/05/21 Page 2 of 2




the mediator based on substantial progress made.


      Entered this 5th day of March, 2021.

                                        BY THE COURT:

                                        /s/
                                        __________________________________
                                        WILLIAM M. CONLEY
                                        District Judge




                                           2
